DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fust et al. (5,328,388) in view of JP,2001-327037,A (IDS filed 10/22/20).
Regarding claim 1, Fust et al. disclose a wire harness comprising: 
a first electric wire (18, figure 1) which is provided with a first connector (14, figure 1) at a tip end of the first electric wire,
a second electric wire (one of 62, figure 1) which is provided with a second connector (56, figure 1) to be connected to the first connector and is connected to the first electric wire via the first connector and the second connector,
a connector holder (12, figure 1) configured to hold the first connector, wherein
the first connector includes a first rib-shaped engagement protrusion (32, figure 1) and a first slit shaped engagement groove (48, figure 5), and

Fust et al. disclose the claimed invention as described above except for the first electric wire is branched from a trunk line.
JP,2001-327037,A, figure 1 shows a wire is branched from a trunk line (W/H).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Fust et al. to have the first electric wire is branched from a trunk line, as taught by JP,2001-327037,A for reducing the number of times the wire harness is fitted to the connectors.
Regarding claim 2, Fust et al. disclose a third electric wire (another 18) is provided with a third connector (another 14) at a tip end of the third electric wire,
a fourth electric wire (another wire of 62) is provided with a fourth connector (another 56) to be connected to the third connector and is connected to the third electric wire via the third connector and the fourth connector, and the connector holder is configured to hold the first connector fitted with the second connector and the third connected fitted with the fourth connector (figure 8A).
Regarding claim 3, Fust et al. disclose the first connector and the third connector are connected adjacent to each other (figure 1), and the connector holder is configured to hold the first connector and the third connector connected adjacent to each other (figure 8A).

Regarding claim 5, it is noted that the JP,2001-327037,A, figure 6 shows the engagement portions include one of a rib-shaped engagement protrusion (30b) and a slit-shaped engagement groove (30a) on the third connector that is different from the one of the second rib-shaped engagement protrusion and the second slit-shaped engagement groove of the holder, and the one of the engagement protrusion and the engagement groove of the third connector engages a respective one of the first engagement groove and the first engagement protrusion of the first connector, and thereby the first connector and the third connector are integrally connected.
Regarding claim 6, Fust et al., figure 1 shows the second connector and the fourth connector are connected adjacent to each other, and the connector holder is configured to hold the second connector and the fourth connector connected adjacent to each other.
Regarding claim 7, it is noted that the JP,2001-327037,A, figure 6 shows the third connector includes a third rib-shaped engagement protrusion (30b) and a third slit shaped engagement groove (30a), and the third rib-shaped engagement protrusion slidably engages with the first slit-shaped engagement groove of the first connector.

Regarding claim 9, the combination of Fust et al. and Watanabe disclose the connector holder is configured to engage the trunk line adjacent to a location from which the first electric wire is branched from the trunk line.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/13/21.